Citation Nr: 0212097	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  01-00 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland



THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.



REPRESENTATION

Appellant represented by:	Maryland Veterans Commission



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from June 1966 to May 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2000 RO rating decision that denied an increased 
evaluation for PTSD (rated 70 percent).



FINDINGS OF FACT

1.  The veteran's PTSD is manifested primarily by nightmares 
and recollections of experiences in service, depression, 
anxiety, angry outbursts, suicidal ideations, and occasional 
homicidal ideations that produce occupational and social 
impairment, with deficiencies in most areas, such as work, 
family relations, judgment, thinking, and mood.

2.  PTSD symptoms that produce total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place or 
memory loss for names of close relatives, own occupation, or 
own name are not found.



CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.130, Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for an increased evaluation for PTSD, and 
that the requirements of the VCAA have in effect been 
satisfied.

The veteran has been provided with a VA psychiatric 
examination to determine the current severity of the PTSD.  
He and his representative have been provided with a statement 
of the case and supplemental statement of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claim, that essentially notify them of the 
evidence needed by the veteran to prevail on the claim.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  In a July 2001 
letter, the RO notified the veteran of the evidence needed to 
substantiate his claim and offered to assist him in obtaining 
any relevant evidence.  This letter gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


A.  Factual Background

The veteran had active service from June 1966 to May 1969.

RO rating decisions in July 1997, March 1998, and April 1999 
granted service connection for PTSD and assigned a 70 percent 
evaluation, effective from March 1997.  The veteran appealed 
for a higher rating and a February 2000 Board decision denied 
the appeal.

In March 2000, the veteran submitted a claim for an increased 
evaluation for PTSD.  VA medical reports of his treatment and 
evaluations from 1999 to 2001 were received in conjunction 
with that claim.  The more salient medical reports are 
discussed below.

A statement from a co-worker of the veteran dated in February 
2000 is to the effect that the veteran had been abusive to 
the signatory on one occasion at work.  It was noted that the 
veteran's behavior was erratic.

A VA letter dated in February 2000 notes that the veteran had 
difficulty establishing social relationships because of his 
PTSD.  It was noted that the veteran had difficulty 
controlling his anger.  The signatory, the veteran's treating 
psychologist, concluded that the veteran's current GAF was in 
the range of 45 to 50.

A statement from the veteran's wife dated in February 2000 is 
to the effect that the veteran was unable to establish a 
meaningful marital relationship because of his PTSD symptoms.  
It was noted that he was unable to communicate and unable to 
be involved with people due to the severity of his PTSD.

A statement from a co-worker of the veteran dated in March 
2000 is to the effect that the veteran threw a quarter pound 
bolt at a crane to get the signatory's attention.  The 
signatory noted that he could have been seriously injured if 
he had been hit with the bolt.  It was noted that the 
veteran's behavior at work was violent.

The veteran underwent a VA psychiatric examination in August 
2000.  The examiner reviewed the evidence in the veteran's 
claims folder, including reports from his treating 
psychologists, a letter from a co-worker, and a letter from 
the veteran's wife.  It was noted that the veteran reported 
having significant nightmares and recollections of events in 
service.  He was concerned about a job site change to a new 
mill that required him to do technical and computer work that 
he feared he would not be able to do.  The veteran denied any 
ongoing interpersonal relationships other than with his 
family.  It was noted that he was receiving individual 
therapy for his PTSD on an outpatient basis at a VA medical 
facility.  He reported memory problems with difficulty 
concentrating.  He reported ongoing suicidal ideations and 
reported that he once threw a brick at someone's head in an 
attempt to kill him.  He was alert and oriented in 3 spheres.  
The examiner noted that the veteran's symptoms were not 
severe enough to support a 100 percent disability for his 
PTSD because he had no gross impairment in thought processes 
or communication, persistent delusion or hallucinations, 
grossly inappropriate behavior and intermittent inability to 
perform activities of daily living, disorientation to time or 
place, memory loss for names of close relatives, own 
occupation or his own name.  The examiner noted that the 
veteran's current global assessment of functioning was 50.

VA reports of the veteran's treatment from 1999 to 2001 shows 
that he receives individual psychotherapy.  The reports show 
that he has problems with depression, anxiety, and anger 
control.


B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Under the general rating formula for the evaluation of mental 
disorders, 38 C.F.R. § 4.130, Code 9411, PTSD will be rated 
as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Statements from the veteran, his wife, his treating 
psychologist, and co-workers are to the effect that he has 
severe PTSD symptoms.  That evidence is supported by the 
objective medical evidence that shows PTSD symptoms, 
including nightmares and recollections of experiences in 
service, depression, anxiety, angry outbursts, suicidal 
ideations, and occasional homicidal ideations that produce 
occupational and social impairment, with deficiencies in most 
areas, such as work, family relations, judgment, thinking, 
and mood.

The veteran's treating psychologist indicates that the 
veteran's GAF is in the range of 45 to 50 that indicates 
serious symptoms or serious impairment in social, 
occupational or school functioning under the provisions of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition (DSM 
IV) that is to be used in the evaluation of the veteran's 
PTSD.  38 C.F.R. § 4.125 (2001).  The examiner who conducted 
the August 2000 VA psychiatric examination also assigned a 
GAF of 50.  The examiner who conducted the August 2000 VA 
examination noted that the veteran's PTSD symptoms did not 
support the assignment of a total rating.  The evidence also 
indicates that the veteran is still able to work with his 
PTSD.

After consideration of all the evidence the Board finds that 
it does not show PTSD symptoms that produce total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place or memory loss for names of 
close relatives, own occupation, or own name in order to 
support the assignment of a total rating under diagnostic 
code 9411.

In view of the above, the Board finds that the preponderance 
of the evidence is against the claim for an increased 
evaluation for PTSD, and the claim is denied.  The benefit of 
the doubt doctrine is not for application because the 
preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An increased evaluation for PTSD is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

